Citation Nr: 0727122	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-05 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right leg 
disability, claimed as the residual of right ankle injury.

3.  Entitlement to service connection for bipolar disorder.

4.  Whether new and material evidence to reopen a claim for 
service connection for intermittent explosive disorder has 
been received. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from May 1997 to December 
1998.

In a July 2000 rating decision, the RO denied service 
connection, inter alia, for bipolar disorder, for a right leg 
condition, for bilateral hearing loss, and for intermittent 
explosive disorder.  

In August 2001, the RO readjudicated the claims for service 
connection for bipolar disorder, for a right leg condition, 
and for bilateral hearing loss under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) (addressed in 
more detail, below).  In April 2002, the veteran filed a 
notice of disagreement (NOD)

The veteran sought to reopen his claim for service connection 
for intermittent explosive disorder in March 2002.  In a July 
2002 letter, the RO informed the veteran that his March 2002 
statement was not a valid NOD, as he identified medical 
evidence for the RO to review which was not available when 
the initial decision was made.  The RO indicated that the 
veteran's March 2002 statement had been construed as a 
request for reconsideration of the prior rating decision 
based on this new evidence. 

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
in which the RO denied service connection for bipolar 
disorder, for a right leg condition, and for bilateral 
hearing loss.  The RO also denied reopening the veteran's 
claim for service connection for intermittent explosive 
disorder on the basis that new and material evidence had not 
been received.  

The veteran filed a NOD in June 2003, and the RO issued a 
statement of the case (SOC) in February 2004.  The veteran 
filed a substantive appeal pertaining to these issues (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in 
February 2004.  Thereafter, the RO continued the denial of 
the claims (as reflected in the March 2007 supplemental SOC 
(SSOC)).

The Board's decision on the claims for service connection for 
bilateral hearing loss and for right leg disability, claimed 
as the residual of right ankle injury, as well as on the 
request to reopen the claim for service connection for 
intermittent explosive disorder, is set forth below.  The 
claim for service connection for bipolar disorder is 
addressed in the remand following the order; that matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims has been accomplished.

2.  The veteran does not currently have bilateral hearing 
loss to an extent recognized as a disability for VA purposes.

3.  There is no competent evidence that the veteran currently 
suffers from residuals of a right ankle injury.

4.  In July 2000, the RO denied the veteran service 
connection for intermittent explosive disorder.  Although the 
RO notified him of the denial later that month, the veteran 
did not initiate an appeal.

5.  None of the new evidence associated with the claims file 
since the July 2000 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for intermittent explosive disorder, or 
provides a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3,385 (2006).

2.  The criteria for service connection for right leg 
disability, claimed as the residual of right ankle injury, 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  The July 2000 RO decision that denied the veteran's claim 
for service connection for intermittent explosive disorder is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2006).

4.  As evidence received since the RO's July 2000 denial is 
not new and material, the criteria for reopening the 
veteran's claim for service connection for intermittent 
explosive disorder are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specific to requests to reopen, the veteran 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Concerning the appeal for claims for service connection for 
bilateral hearing loss and for a right leg condition, RO 
letters dated in April 2002, January 2005, and December 2006 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate these service 
connection claims, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  

In the April 2002 and December 2006 letters specific to the 
request to reopen the claim for service connection for 
intermittent explosive disorder, the RO provided notice to 
the veteran that, in order to reopen his claim, new and 
material evidence was needed, and defined these terms.  The 
RO also explained that the basis for the prior denial of the 
claim was that the condition was considered a congenital or 
developmental defect that is unrelated to military service 
and not subject to service connection, and that the veteran 
must submit evidence relating to that fact.  The RO also told 
him what information and evidence was needed to substantiate 
the underlying claim for service connection, as well as what 
information and evidence would be obtained by VA and what 
information and evidence must be submitted by the veteran.  

These letters substantially meet the Pelegrini and Kent 
content of notice requirements.  

After the appellant was afforded opportunity to respond to 
each notice identified above, the March 2007 SSOC reflects 
readjudication of the claims.  Hence, the appellant is not 
shown to be prejudiced by the timing of this VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

Regarding the Dingess/Hartman requirements, the Board notes 
that the veteran's status is not at issue, and the RO 
informed the veteran of the current disability and medical 
nexus requirements via the letters identified above.  The 
December 2006 letter addressed above and a May 2007 letter 
informed the appellant how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations; however, the timing of this notice is 
not shown to prejudice the veteran.  As the Board's decision 
herein denies the claims of service connection for bilateral 
hearing loss and for right leg disability as well as denies 
reopening the claim of service connection for intermittent 
explosive disorder, no disability rating or effective date is 
being assigned; hence, there can be no possibility of 
prejudice to the veteran as regards the Dingess/Hartman 
requirements. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, private treatment records, 
VA outpatient treatment records from the VA Medical Center 
(VAMC) in Beckley, West Virginia, and reports of VA 
examinations dated in September 2000.  Also of record and 
considered in connection with the claims are various 
statements submitted by the veteran and by representative, on 
his behalf.  

The Board notes that the RO's attempts to locate the 
veteran's service medical records for his period of active 
service in the Marine Corps from May 1997 to December 1998 
were thorough, but ultimately unsuccessful.  While dental 
records and a report of an August 1998 Medical Evaluation 
Board (MEB) from this period of active service was associated 
with the file, additional service medical records have been 
requested but are not available.  The Board is satisfied that 
no further action in this regard is warranted.  See 38 C.F.R. 
§ 3.159(c)(2) (2006).

In summary, in connection matters herein decided, the duties 
imposed by the VCAA have been considered and satisfied.  
Through various notices of the RO, the veteran has been 
notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of any 
of these matters, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board does not 
have the authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  See 38 
C.F.R. § 3.303(d).

A.  Bilateral Hearing Loss
 
The veteran contends that he has bilateral hearing loss due 
to in-service noise exposure, including grenades and machine 
gun fire.  Considering the pertinent evidence of record in 
light of governing legal authority, the Board finds that 
service connection for bilateral hearing loss is not 
warranted.

Under the provisions of 38 C.F.R. § 3.385, impaired hearing 
is considered by VA to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Reserve service medical records and available active service 
medical records show no complaints, finding, or diagnosis of 
hearing loss during service. 

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of 38 C.F.R. § 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

On September 2000 VA audiological evaluation, pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
20
15
16
LEFT
15
15
15
30
19

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.

Clearly, these results do not establish current bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385, and 
neither the veteran nor his representative has presented 
competent, probative evidence with numerical audiometric 
testing results that meet the requirements of that regulation 
for hearing loss.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Accordingly, where, as here, the competent, probative 
evidence establishes that the veteran does not have the 
extent of hearing loss needed to constitute a disability 
under 38 C.F.R. § 3.385, the disability for which service 
connection is sought is not established, and thus, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, the claim for 
service connection for bilateral hearing loss must be denied 
because the first essential criterion for a grant of service 
connection-evidence of current hearing loss disability-has 
not been met.




B.	Right Leg Disability

The veteran contends that he has a right leg condition 
related to a claimed in-service injury.  However, considering 
the pertinent evidence of record in light of the above 
governing legal authority, the Board finds that service 
connection for residuals of right ankle injury is not 
warranted.

Reserve service medical records and available active service 
medical records reflect no complaints, finding, or diagnosis 
of any right leg or ankle problems or injury during active 
service.  

The report of a September 2000 VA joints examination notes 
that the veteran reported a right ankle injury during active 
service in 1997.  The veteran reported that he returned to 
full duty after he was seen in sick call and used crutches 
while the ankle healed for six weeks.  The examiner noted 
that the veteran's current complaints consisted of right 
ankle discomfort.  Physical examination findings indicated 
that the veteran had no limp, could walk on his heels and 
toes, and exhibited no swelling, pain on motion, or 
instability in his ankle.  The examiner diagnosed history of 
a severe right ankle sprain, normal to examination.  It was 
noted that X-ray reports revealed evidence of a possible 
avulsion fracture to the navicular bone of the right ankle; 
however, the report of a contemporaneous September 2000 X-ray 
report indicates that there was no evidence of an acute bone 
injury and that joint spaces were normal.  

Private treatment records dated in April 2001 reflect 
treatment for conditions characterized as folliculitis and 
cellulitis of the bilateral lower extremities, but include no 
reference to any musculoskeletal problems associated with the 
leg, or in-service injury.

Even if the Board were to accept, as credible, the veteran's 
assertions that he suffered a right ankle injury during 
active service, the Board finds that the medical evidence in 
this case fails to establish the veteran actually has any 
current right leg disability residual to any such injury.  As 
indicated above, notwithstanding the veteran's complaints on 
examination, the September 2000 examiner noted a history of 
right ankle sprain (based on the veteran's report), but 
assessed the ankle as normal; such assessment is consistent 
with the X-rays then taken.  The Board points out that that 
pain, alone, without underlying pathology, does not 
constitute a disability for compensation purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).  Furthermore, the 
record does not otherwise reflect medical evidence even 
suggesting that the veteran has current right leg disability 
as the residual of in-service ankle injury, and neither he 
nor his representative has identified, or even alluded to the 
existence of any such evidence.  Accordingly, there is no 
basis for a grant of service connection for the claimed 
disability. 

As indicated above, the Board emphasizes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in disability.  See 38 U.S.C.A. § 1110.  Where, as here, 
competent evidence does not establish the existence of the 
disability for which service connection is sought-the first 
essential criterion for a grant of service connection-there 
can be no valid claim for service connection.  See Gilpin, 
155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

C.  Both Claims

In connection with each of these claims, the Board has 
considered the assertions advanced by the veteran and his 
representative.  However, the veteran cannot establish the 
service connection claims for bilateral hearing loss and for 
right leg disability residual to in-service ankle injury on 
the basis of lay assertions, alone.  As indicated above, each 
of the claims turns on the medical matter of current 
disability, and, if shown, the relationship between such 
current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laypersons without the appropriate medical 
training or expertise, neither the veteran nor his 
representative is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As lay assertions in this regard have no probative value, 
they simply do not constitute persuasive evidence in support 
of the claims.  

For the foregoing reasons, the claims for service connection 
for bilateral hearing loss and for right leg disability 
residual to right ankle injury must be denied.  In arriving 
at the decision to deny each claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as no competent evidence supports either claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

III.  Petition to Reopen

In a July 2000 rating decision, the RO denied service 
connection for intermittent explosive disorder, noting that 
the condition is considered to be a congenital or 
developmental defect which is unrelated to military service 
and not subject to service connection.  Evidence then 
considered included the veteran's available service records; 
statements from the veteran; VA outpatient treatment records 
dated from November 1998 to August 1999; and a May 2000 
statement from the veteran's private physician.

Although notified of the July 2000 decision and his 
procedural and appellate rights, the veteran did not initiate 
an appeal of this determination.  As such, that decision is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.

Thereafter, the veteran sought to reopen his claim for 
service connection for intermittent explosive disorder in 
March 2002.  This appeal arises from the RO's August 2002 
denial to reopen the veteran's claim for service connection 
for intermittent explosive disorder. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With respect to attempts to reopen previously denied claims 
on and after August 29, 2001, 38 C.F.R. § 3.156(a) provides 
that new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the service 
connection claims was the July 2000 RO rating decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the last prior final 
denial of the claim in July 2000 includes multiple statements 
from the veteran and his representative.  Reports of VA 
audiological and joints examinations dated in September 2000 
each pertain to unrelated medical conditions.  In the report 
of a September 2000 VA mental examination dated in the 
examiner notes that the veteran was diagnosed as having 
bipolar disorder and intermittent explosive disorder during 
service.  Private treatment records from three facilities, 
dated between 2000 and 2002, that show treatment for 
unrelated medical conditions.  Duplicative copies of VA 
treatment records dated from November 1998 to August 1999 
reveal a diagnosis of intermittent explosive disorder.  
Additional VA treatment notes dated from March 1998 to 
September 1998 show notations of bipolar disorder, detail 
negative findings of a MRI of the veteran's brain, and list 
medications given to the veteran. 

The Board points out, initially, that the duplicate copies of 
VA treatment records dated from July 1998 to August 1999 are 
clearly not, by definition, new, inasmuch as these documents 
were considered in connection with the prior final denial.

The remaining additionally received medical evidence is new 
in the sense that it was not previously before agency 
decision makers.  However, such evidence is not material for 
purposes of reopening the claim for service connection for 
intermittent explosive disorder, because the records continue 
to note only the diagnosis of intermittent explosive disorder 
without comment as to the etiology of the disability.  As 
none of the medical evidence received is pertinent to the 
central question underlying the claim for service 
connection-whether there is a medical relationship between 
the current diagnosed condition of intermittent explosive 
disorder and service-none of this evidence raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for intermittent explosive disorder. 

The only other evidence associated with the claims file 
consists of the veteran's and his representative's 
assertions, advanced in various written statements.  Aside 
from the question of whether these assertions are, 
essentially, cumulative of such other assertions as were 
previously of record, the Board emphasizes, as noted above, 
that, as laypersons without the appropriate medical training 
or expertise, neither the veteran or his representative is 
competent to render a probative opinion on a medical matter.  
See, e.g., Bostain, 11 Vet. App. at 127.  Accordingly, where, 
as here, the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for intermittent explosive disorder has not been 
received.  As such, the requirements for reopening the claim 
are not met, and the July 2000 denial of the claim for 
service connection for intermittent explosive disorder 
remains final.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for right leg disability, claimed as the 
residual of right ankle injury, is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
intermittent explosive disorder is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for bipolar 
disorder is warranted.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  


The veteran's service medical records include a report of an 
August 1998 MEB that reflects that the veteran was diagnosed 
with bipolar disorder that existed prior to service (EPTS), 
was not in the line of duty (LOD), and was not permanently 
aggravated by service.  In a July 1998 report of an in-
service physical examination, the veteran related a past 
psychiatric history that he had been diagnosed with bipolar 
disorder by a civilian physician as well as been prescribed 
psychiatric medications which he stopped using before 
enlisting in military service.  The veteran also related a 
detailed family history of psychiatric disorders.  

In a report of a September 2000 VA mental disorder 
examination, the examiner diagnosed major affective illness, 
bipolar disorder, in partial remission.  While the examiner 
indicated that he reviewed the veteran's claims file, it is 
detailed in the report that the veteran denied any family 
history of psychiatric problems and any major psychiatric 
problems before he went into service.  Further, the examiner 
opined that the veteran's problems with bipolar disorder 
illness first manifested itself while he was in service, but 
did not discuss the contradictory findings in the August 1998 
MEB report.

Under these circumstances, the Board finds that the medical 
evidence is not sufficient to resolve the claim remaining on 
appeal.  See 38 U.S.C.A. § 5103A.  Specifically, as described 
in more detail below, VA medical examination and opinion, by 
a psychiatrist, is needed to resolve the question as to the 
relationship, if any, between bipolar disorder and service.  
The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the original claim for service connection (as 
consideration of the claim will be based on the evidence of 
record).  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file a copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the requested medical opinion, the 
claims file reflects that the veteran has received inpatient 
medical treatment for his claimed psychiatric disability from 
the VA Medical Center (VAMC) in Salem, Virginia during June 
1999; however, the claims file does not include any records 
from that facility.  Records from that facility should be 
obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The RO should also give the veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2006) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  After providing the required notice, the RO should 
attempt to obtain any additional evidence for which the 
appellant provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  The RO should specifically request 
that the veteran identify and provide authorization to enable 
it to obtain the treatment and/or diagnostic records from the 
private physician that the veteran reported to have seen 
about bipolar disorder prior to enlisting in active service. 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from Salem VAMC 
all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's claimed bipolar disorder, for 
the period from June 1999 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
his claim for service connection for 
bipolar disorder discussed above. The 
letter should include a summary of the 
pertinent evidence currently of record, 
and specific notice as to the type of 
evidence necessary to substantiate the 
claim for service connection.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
The RO should specifically request that 
the veteran identify and provide 
authorization to enable it to obtain the 
treatment and/or diagnostic records from 
the private physician that the veteran 
reported to have seen about bipolar 
disorder prior to enlisting in active 
service.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken. 

4.  After all available records and/or 
responses from each contacted entity 
are associated with the claims file, 
the RO should forward arrange for the 
veteran to undergo VA psychiatric 
examination, by a physician (M.D.), at 
an appropriate VA medical facility.  
The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include psychological 
testing, if warranted) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings 
should be set forth in detail.

Following a review of the claims file, 
the psychiatrist should render a medical 
opinion addressing whether it is at least 
as likely as not (i.e., there a 50 
percent or more probability) that the 
veteran's diagnosed bipolar disorder was 
incurred or aggravated in service.  In 
responding to the nexus question, the 
examiner should address whether the 
disability (a) pre-existed service; and, 
if so (b) was aggravated (i.e., 
permanently worsened) beyond the natural 
progression during or as a result of 
service; and, if not (c) is otherwise 
medically related to the veteran's active 
military service.  In providing the 
requested opinion, the psychiatrist 
should consider and address the findings 
in the August 1998 MEB report as well as 
the September 2000 VA examiner's findings 
and opinion.

The physician should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for bipolar disorder 
with consideration of all pertinent 
evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


